Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1-8, 10, 12, 14-20 are allowed.
Claims 9, 11 and 13 are cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rick Shoop on 4/21/21.
The application has been amended as follow: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.  	(Currently Amended)	A non-transitory computer-readable storage medium storing instructions that when executed by a computer processor of a user device cause the user device to:
identify the network device using a unique identifier on a network device;
establishing that the unique identifier corresponds to a known device from a list of known devices;

establish a shared authentication key between the network device and the user device, wherein the user device communicates the authentication key to the remote server and allows only provisional communication between the remote server and the network device; and  
authenticate the network device.

2. 	(Original)	The storage medium of claim 1, wherein the instructions cause the user device to authenticate the network device, and communicate the authentication key to a remote server to allow communication between the remote server and the network device.   
 
3.	(Original)	The storage medium of claim 1, wherein the instructions cause the user device to identify the network device by capturing an optical code on the network device.

4.	(Original)	The storage medium of claim 1, wherein the secret string includes a service set identifier (SSID) for an unprovisioned network device’s default access point or a password for accessing a device’s access point via a default SSID.

5.	(Original)	The storage medium of claim 1, wherein the unique identifier corresponds to a media access control (MAC) address or a universally-unique identifier (uuid).

6.	(Original)	The storage medium of claim 2, wherein the instructions cause the user device to receive the secret string from the remote server in response to sending the unique identifier to the remote server.

7.	(Original)	The storage medium of claim 1, wherein the user device establishes the shared authentication key between the network device and the user device receives the authentication key from the network device.

8.	(Original)	The storage medium of claim 1, wherein the user device establishes the shared authentication key between the network device and the user device receives the authentication key from a user that enters the authentication key. 

9.	(Cancelled).

10.  	(Currently Amended)	A non-transitory computer-readable storage medium storing instructions that when executed by a computer processor of a user device cause the user device to:
obtain a unique identifier associated with a network device;
establish that the unique identifier corresponds to a known device from a list of known devices;
communicate a secret string to the network device to establish a trusted session with the network device, wherein the secret string is associated with a network address for the network device; 
establish a shared authentication key between the network device and the user device; and
authenticate the network device, wherein the user device communicates the authentication key to a remote server and allows only provisional communication between the remote server and the network device.

11. 	(Cancelled)	

12. 	(Original)	The storage medium of claim 10, wherein the instructions cause the user device to receive confirmation from the remote server of authentication of the network device. 

13.	(Cancelled)	 



15.	(Original)	The storage medium of claim 10, wherein the instructions cause the user device to refrain from provisioning the network device to operate in a user-specified device site when it is determined that the unique identifier does not correspond to a known device.

16.	(Original)	The storage medium of claim 10, wherein the instructions cause the user device to transmit geographic location information associated with the network device to the remote server.

17.	(Original)	The storage medium of claim 10, wherein the instructions cause the user device to display the unique identifier on a display.

18.	(Original)	The storage medium of claim 10, wherein the user device obtains the unique identifier associated with the network device comprises capturing an image of a QR code, bar code, or alphanumeric code on the network device.

19. 	(Original)	The storage medium of claim 10, wherein the user device communicates the secret string to the network device wirelessly.

20.	(Original)	The storage medium of claim 10, wherein the user device is a smartphone, tablet, or laptop.


Reason for allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, communicating a secret string to the identified network device . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





Liang-che Alex Wang
April 27, 2021
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447